DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 02/28/2020, said application claims a priority date of 07/27/2017.  
Claims 1-20 are pending in the case.  
Claims 1, 10 and 16 are independent claims.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: memory devices configured to store… in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1, 2, 6-12, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedley et al. (US 2010/0286937 A1, published 11/11/2010, hereinafter “Hedley”) in view of Drees (US 2012/0022700 A1, published 01/26/2012, hereinafter “Drees”), further in view of ESCI-KSP.org (“Piloting a New Paradigm for Continuous Commissioning of Chiller Plant”, posted 11/03/2016, last modified 01/26/2017, hereinafter “ESCI”) and further in view of Ho et al. (US 2017/0122773 A1, filed on 10/30/2015, hereinafter “Ho”).

Independent Claim 1:
	Hedley discloses a system comprising:
one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to (Hedley: ¶ [0006].):
obtain values of data samples generated by building room equipment and generate key performance indicators based on the values (Hedley, Fig. 8A, ¶ [0083], [0098]-[0101], [0124]-[0130].); and
generate a dashboard that displays the generated key performance indicators (Hedley: fig. 18, ¶ [0055] last sentence, [0099]-[0101].), the dashboard comprising:
widgets displaying information associated with the key performance indicators (The user can select the information to be displayed in the dashboard, Hedley: Figs. 18-23, ¶ [0180], [0486]-[0491].).
Hedley does not appear to expressly teach a system wherein the values are steady-state values.
However, Drees teaches a system and method wherein the values are steady-state values (The energy balance filter ensures that only the data sets associated with the steady-state condition of the equipment is considered before making performance calculations, Drees, ¶ [0230]-[0233].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Hedley wherein the values are steady-state values, as taught by Drees.
One would have been motivated to make such a combination in order to ensure the use of good data before performing performance calculations (Drees, ¶ [0230]-[0233].).
Examiner considers the inventive concept of the claimed invention to be directed to the feature of displaying key performance indicators (KPIs) generated from collected data samples from room equipment within widgets.  The particular data being displayed in the dashboard widgets in the claimed invention are typical information used in energy management software.  Accordingly, it would have been obvious to one of ordinary skill in the art to derive such known KPIs for visualization from the collected information disclosed in the invention of Hedley (Hedley: ¶ [0139], [0204]).  Also, it would have been 
ESCI, Drees and Ho teaches a system and method comprising:
a plant efficiency and building cooling load widget that displays plant efficiency and building cooling load (The dashboard displays the operating system efficiency (plant efficiency) and operating cooling load (building cooling load) of the chiller plant, ESCI: page 5 and 7);
a chiller efficiency and chiller cooling load widget that displays chiller efficiencies and chiller cooling load for a chiller (Drees: Fig. 17C, ¶ [0265]-[0266].); and
a plant energy consumption widget that displays energy consumption grouped by equipment type (Ho: Figs. 6E and 6F, ¶ [0054]-[0057].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dashboard of the system and method of Hedley to comprise:
a plant efficiency and building cooling load widget that displays plant efficiency and building cooling load, as taught by ESCI;
a chiller efficiency and chiller cooling load widget that displays chiller efficiencies and chiller cooling load for a chiller, as taught by Drees; and
a plant energy consumption widget that displays energy consumption grouped by equipment type, as taught by Ho.


Claim 2:
The rejection of claim 1 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system wherein the one or more processors generate the key performance indicators based only on the steady-state values (The energy balance filter removes data sets that do not correspond to a steady state condition before making performance calculations, Drees, ¶ [0230]-[0233].).

Claim 6:
The rejection of claim 1 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system wherein the one or more processors obtain the steady-state values of the generated data samples by: 
determining whether values of the generated data samples are associated with times that the plant room is in a running condition (The operational filter determines whether the data is associated with times when the equipment was shut down, Drees: ¶ [0230]-[0233].  Data that is not associated with the equipment being shutdown would be data that are associated with times that the plant room is in a running condition.); and 
disregarding any values that are not associated with times that the plant room equipment is in the running condition (Any data that are associated .

Claim 7:
	The rejection of claim 1 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system the dashboard further comprising a leaving water temperature widget that displays a minimum and a maximum leaving water temperature over time for a chiller (The plot 1752 graphically display the minimum and maximum leaving water temperatures over time.  Drees: Fig. 17D, ¶ [0267].).
	
Claim 8:
	The rejection of claim 1 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system the dashboard further comprising a delta temperature widget that displays a minimum and maximum delta water temperature over time for a chiller (Plot 1754 illustrates the water entering the condenser and plot 1752 illustrates the water leaving the evaporator of the chiller, Drees: Fig. 17D, ¶ [0267].  Accordingly, the space in between the plot 1754 and 1752 is a visual representation of the delta water temperature over time.).

Claim 9:
[wherein] the dashboard further comprising: 
a chiller supply temperature and chiller active power widget that displays temperature and demand over time for a chiller (Drees: Fig. 17D, ¶ [0267]); 
a cooling tower leaving temperature and cooling tower active power widget that displays temperature and demand over time for a cooling tower (Drees: Fig. 17D, ¶ [0178], [0267]); and 
a building cooling load and outside air temperature widget that displays total cooling load and outside air temperature over time (Drees: Fig. 17B, ¶ [0261]-[0264]).

Independent Claim 10:
	Hedley discloses a method comprising:
obtaining values of data samples generated by building room equipment and generating key performance indicators based on the values (Hedley, Fig. 8A, ¶ [0083], [0098]-[0101], [0124]-[0130].); and
generating a dashboard that displays the generated key performance indicators (Hedley: fig. 18, ¶ [0055] last sentence, [0099]-[0101].), the dashboard comprising:
widgets displaying information associated with the key performance indicators (The user can select the information 
Hedley does not appear to expressly teach a system wherein the obtained values are of data samples generated by plant room equipment that is operating in a running condition.
However, Drees teaches a system and method wherein the obtained values are of data samples generated by plant room equipment that is operating in a running condition (The operational filter determines whether the data is associated with times when the equipment was shut down, Drees: ¶ [0230]-[0233].  Data that is not associated with the equipment being shutdown would be data that are associated with times that the plant room is in a running condition.  Data that is associated with a running condition is used to determine the performance calculations.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Hedley wherein the obtained values are of data samples generated by plant room equipment that is operating in a running condition, as taught by Drees.
One would have been motivated to make such a combination in order to ensure the use of good data before performing performance calculations (Drees, ¶ [0230]-[0233].).
Examiner considers the inventive concept of the claimed invention to be directed to the feature of displaying key performance indicators (KPIs) generated from collected data samples from room equipment within widgets.  The particular data being displayed in the dashboard widgets in the claimed invention are typical information used in energy 
ESCI, Drees and Ho teaches a system and method comprising:
a plant efficiency and building cooling load widget that displays plant efficiency and building cooling load (The dashboard displays the operating system efficiency (plant efficiency) and operating cooling load (building cooling load) of the chiller plant, ESCI: page 5 and 7);
a chiller efficiency and chiller cooling load widget that displays chiller efficiencies and chiller cooling load for a chiller (Drees: Fig. 17C, ¶ [0265]-[0266].); and
a plant energy consumption widget that displays energy consumption grouped by equipment type (Ho: Figs. 6E and 6F, ¶ [0054]-[0057].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dashboard of the system and method of Hedley to comprise:
a plant efficiency and building cooling load widget that displays plant efficiency and building cooling load, as taught by ESCI;
a chiller efficiency and chiller cooling load widget that displays chiller efficiencies and chiller cooling load for a chiller, as taught by Drees; and
a plant energy consumption widget that displays energy consumption grouped by equipment type, as taught by Ho.
One would have been motivated to make such a combination in order to use known energy management KPIs in order to better assist the user in managing the energy for the monitored building.  

Claim 11:
The rejection of claim 10 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a method wherein generating the key performance indicators comprises generating the key performance indicators based only on values generated by plant room equipment that is operating in the running condition (The operational filter determines whether the data is associated with times when the equipment was shut down, Drees: ¶ [0230]-[0233].  Data that is not associated with the equipment being shutdown would be data that are associated with times that the plant room is in a running condition.  Data that is associated with a running condition is used to determine the performance calculations.).

Claim 12:
The rejection of claim 10 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a method wherein the running condition is associated with times in which the plant room equipment is turned on (Drees: ¶ [0230]-[0233].).

Claim 14:
The rejection of claim 10 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a method [wherein] the dashboard further comprising: 
a chiller supply temperature and chiller active power widget that displays temperature and demand over time for a chiller (Drees: Fig. 17D, ¶ [0267]); 
a cooling tower leaving temperature and cooling tower active power widget that displays temperature and demand over time for a cooling tower (Drees: Fig. 17D, ¶ [0178], [0267]); and 
a building cooling load and outside air temperature widget that displays total cooling load and outside air temperature over time (Drees: Fig. 17B, ¶ [0261]-[0264]).

Claim 15:
	The rejection of claim 10 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a method wherein obtaining values of data samples generated by the plant room equipment that are operating in the running condition further comprises: 
determining which values are associated with a steady-state condition (Drees: ¶ [0230]-[0233]); and 
disregarding any values that are not associated with the steady-state condition (Drees: ¶ [0230]-[0233]).

Independent Claim 16:
	Hedley discloses a system comprising:
one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to (Hedley: ¶ [0006].):
obtain values of data samples generated by building room equipment and generate key performance indicators based on the values (Hedley, Fig. 8A, ¶ [0083], [0098]-[0101], [0124]-[0130].); and
generate a dashboard that displays the generated key performance indicators (Hedley: fig. 18, ¶ [0055] last sentence, [0099]-[0101].), the dashboard comprising:
widgets displaying information associated with the key performance indicators (The user can select the information to be displayed in the dashboard, Hedley: Figs. 18-23, ¶ [0180], [0486]-[0491].).
wherein the values are steady-state values of data samples generated by plant room equipment that is operating in a running condition.
However, Drees teaches a system and method wherein the values are steady-state values of data samples generated by plant room equipment that is operating in a running condition (The operational filter determines whether the data is associated with times when the equipment was shut down, Drees: ¶ [0230]-[0233].  Data that is not associated with the equipment being shutdown would be data that are associated with times that the plant room is in a running condition.  Data that is associated with a running condition is used to determine the performance calculations.  The energy balance filter ensures that only the data sets associated with the steady-state condition of the equipment is considered before making performance calculations, Drees, ¶ [0230]-[0233].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Hedley wherein the values are steady-state values of data samples generated by plant room equipment that is operating in a running condition, as taught by Drees.
One would have been motivated to make such a combination in order to ensure the use of good data before performing performance calculations (Drees, ¶ [0230]-[0233].).
Examiner considers the inventive concept of the claimed invention to be directed to the feature of displaying key performance indicators (KPIs) generated from collected data samples from room equipment within widgets.  The particular data being displayed 
ESCI, Drees and Ho teaches a system and method comprising:
a plant efficiency and building cooling load widget that displays plant efficiency and building cooling load (The dashboard displays the operating system efficiency (plant efficiency) and operating cooling load (building cooling load) of the chiller plant, ESCI: page 5 and 7);
a chiller efficiency and chiller cooling load widget that displays chiller efficiencies and chiller cooling load for a chiller (Drees: Fig. 17C, ¶ [0265]-[0266].); and
a plant energy consumption widget that displays energy consumption grouped by equipment type (Ho: Figs. 6E and 6F, ¶ [0054]-[0057].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dashboard of the system and method of Hedley to comprise:
a plant efficiency and building cooling load widget that displays plant efficiency and building cooling load, as taught by ESCI;
a chiller efficiency and chiller cooling load widget that displays chiller efficiencies and chiller cooling load for a chiller, as taught by Drees; and
a plant energy consumption widget that displays energy consumption grouped by equipment type, as taught by Ho.
One would have been motivated to make such a combination in order to use known energy management KPIs in order to better assist the user in managing the energy for the monitored building.  

Claim 17:
The rejection of claim 116 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system wherein the one or more processors generate the key performance indicators based only on the steady-state values that are generated by plant room equipment that is operating in the running condition (The operational filter determines whether the data is associated with times when the equipment was shut down, Drees: ¶ [0230]-[0233].  Data that is not associated with the equipment being shutdown would be data that are associated with times that the plant room is in a running condition.  Data that is associated with a running condition is used to determine the performance calculations.  The energy balance filter ensures that only the data sets associated with the steady-state condition of the equipment is considered before making performance calculations, Drees, ¶ [0230]-[0233].).

Claim 20:
 wherein the one or more processors generate key performance indicators by disregarding any generated data samples that are not associated with times that the plant room equipment is operating in the running condition (The operational filter determines whether the data is associated with times when the equipment was shut down, Drees: ¶ [0230]-[0233].  Data that is not associated with the equipment being shutdown would be data that are associated with times that the plant room is in a running condition.  Any data that are associated with times when the equipment is shutdown is removed before the performance calculations are made, Drees: Drees: ¶ [0230]-[0233].).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedley in view of Drees, further in view of ESCI, further in view of Ho and further in view of Park (US 2015/0301121 A1, published 10/22/2015, hereinafter “Park”).

Claim 3:
The rejection of claim 1 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho does not appear to expressly teach a system wherein the steady-state values are associated with a period of time in which values generated by the plant room equipment remain within a predetermined range.
However, Park teaches a system wherein the steady-state values are associated with a period of time in which generated values remain within a predetermined range (Park: ¶ [0021].).
wherein the steady-state values are associated with a period of time in which generated values remain within a predetermined range, as taught by Park.
One would have been motivated to make such a combination in order to provide an effective means for detecting a steady state condition (Park: ¶ [0021].).
In implementing the steady state detection feature of Park into the invention of Hedley in view of Drees, further in view of ESCI and further in view of Ho, the generated values (as taught by Park) would correspond to values generated by the plant room equipment since the values that are being analyzed for detecting a steady state condition correspond to the values produces by the plant room equipment in the invention of Hedley in view of Drees, further in view of ESCI and further in view of Ho.  Accordingly, in combination, Hedley in view of Drees, further in view of ESCI, further in view of Ho and further in view of Park teaches a system wherein the steady-state values are associated with a period of time in which values generated by the plant room equipment remain within a predetermined range.

Claims 4, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedley in view of Drees, further in view of ESCI, further in view of Ho and further in view of Harris (US 10,090,919 B2, field 08/12/2016, hereinafter “Harris”).

Claims 4 and 19:
	The rejection of claim 1 and 16 are incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system wherein the one or more processors obtain the steady-state values of the generated data samples by: 
obtaining the generated data samples (Drees: ¶ [0229]-[0233].); 
identifying values of the generated data samples (Drees: ¶ [0229]-[0233].); 
based on a steady state detection method determining that the identified values are associated with a steady-state condition of operation (Drees: ¶ [0229]-[0233].).
Hedley in view of Drees, further in view of ESCI and further in view of Ho does not appear to expressly teach a system wherein the steady state detection method comprises identifying values of the generated data samples that are associated with successive time stamps, determining that the identified values are within a threshold of each other and determining that the identified values are associated with a steady state based on the determination that the values are within a threshold of each other.
However, Harris teaches a system wherein the steady state detection method comprises identifying values of the generated data samples that are associated with successive time stamps, determining that the identified values are within a threshold of each other and determining that the identified values are associated with a steady state based on the determination that the values are within a threshold of each other (Harris: claim 1.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hedley in view  wherein the steady state detection method comprises identifying values of the generated data samples that are associated with successive time stamps, determining that the identified values are within a threshold of each other and determining that the identified values are associated with a steady state based on the determination that the values are within a threshold of each other, as taught by Harris.
One would have been motivated to make such a combination in order to provide an effective method for detecting a steady state condition (Drees: ¶ [0232] last sentence and Harris Claim 1.).

Claim 5:
	The rejection of claim 1 is incorporated.  Hedley in view of Drees, further in view of ESCI and further in view of Ho further teaches a system wherein the one or more processors obtain the steady-state values of the generated data samples by: 
obtaining the generated data samples (Drees: ¶ [0229]-[0233].); 
identifying values of the generated data samples (Drees: ¶ [0229]-[0233].); 
based on determining that the identified values are not associated with a steady-state condition, disregarding the identified values (Drees: ¶ [0229]-[0233].).
Hedley in view of Drees, further in view of ESCI and further in view of Ho does not appear to expressly teach a system wherein the identifying of values are for data samples that are associated with successive time stamps and determining that the identified values are not associated with a steady state condition comprises determining that the identified values are not within a threshold of each other.
However, Harris teaches a system wherein the identifying of values are for data samples that are associated with successive time stamps and determining that the identified values are not associated with a steady state condition comprises determining that the identified values are not within a threshold of each other (Harris: Fig. 5, claim 1, column 6 lines 28-67 and column 7 lines 1-2.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hedley in view of Drees, further in view of ESCI and further in view of Ho wherein identifying values are for data samples that are associated with successive time stamps and determining that the identified values are not associated with a steady state condition comprises determining that the identified values are not within a threshold of each other, as taught by Harris.
One would have been motivated to make such a combination in order to provide an effective method for detecting a steady-state and non-steady-state condition (Drees: ¶ [0232] last sentence and Harris Claim 1.).

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedley in view of Drees, further in view of ESCI, further in view of Ho and further in view of Jensen et al. (“Monitoring Building Systems for Schedule Compliance”, available 02/2013, hereinafter “Jensen”).

Claims 13 and 18:
The rejection of claims 10 and 16 are incorporated.  Examiner considers the obvious argument in regards to the particular KPI information made in the rejection of claim 10 and 16 to apply to the particular KPI information presented in claims 13 and 18.  However, for the sake of argument Examiner provides Jensen.
Jensen teaches a method and system [wherein] the dashboard further comprises a run hours comparison widget that displays run hours for a plurality of equipment units (Jensen: page 1 section 1.0 Introduction and page 4 section 3.0 Diagnostic Display.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hedley in view of Drees, further in view of ESCI and further in view of Ho [wherein] the dashboard further comprises a run hours comparison widget that displays run hours for a plurality of equipment units, as taught by Jensen.
One would have been motivated to make such a combination in order to use known energy management KPIs in order to better assist the user in managing the energy for the monitored building.  

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Zhang, US 2012/0041569 A1 (The results comprises the minimum and maximum leaving water temperatures over time and the minimum and maximum delta water temperature over time, Fig. 6, ¶ [0132]).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175